Filed 6/23/22 In re L.S. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re L.S., a Person Coming                                   B311220
Under the Juvenile Court Law.
                                                              (Los Angeles County
                                                              Super. Ct. No. 18CCJP07438A)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

L.S.,

         Defendant and Appellant.


         THE COURT:

     L.S. (mother) appeals from the juvenile court’s order
terminating its jurisdiction over L.S. (L.S.), her 11-year-old son.
The court had exerted dependency jurisdiction over him due to
mother’s abuse in repeatedly encouraging L.S. to lie to doctors,
social workers, and police by telling them that father was
mistreating him. After reviewing the juvenile court record,
mother’s court-appointed counsel informed this court she could
not find any arguable issues to raise on mother’s behalf. Counsel
advised mother that she could seek permission from us to file a
brief raising any contentions or arguments she wished us to
consider. (In re Phoenix H. (2009) 47 Cal.4th 835.)
       Mother filed a one-page letter brief in which she argues
that (1) the juvenile court’s August 2019 jurisdictional order was
defective, and (2) her counsel on appeal did not properly consult
with her before filing the Phoenix H. brief. As discussed below, it
is too late for mother to raise defects with the jurisdictional order
because the opportunity to do so long ago expired; mother may
also not challenge her appellate attorney’s representation on the
basis of extra-record evidence in this appeal. Finding no merit to
mother’s contentions, we affirm the juvenile court’s orders.
       FACTUAL AND PROCEDURAL BACKGROUND
       Mother and M.A. (father) married in 2009, and divorced in
2014.
       L.S. was born in July 2010.
       After a protracted custody battle in family court, the trial
court found that mother was willfully impeding father’s ability to
bond with L.S. and, on that basis, awarded father full legal and
physical custody of L.S. That order was affirmed on appeal.
(Aadam v. Suttle (June 27, 2016, B263894) [nonpub. opn.].)
       In late 2018, mother repeatedly reported to doctors and law
enforcement that L.S. was being abused while in father’s custody;
specifically, mother reported that father was feeding L.S. foods to



                                  2
which L.S. had severe allergic reactions and that father’s new
wife was striking L.S. None of this was true. Instead, mother
was instructing L.S. to lie to the doctors, law enforcement
officials and social workers who interviewed him; when he
resisted, mother yelled at him.
       In November 2018, the Los Angeles Department of
Children and Family Services (the Department) filed a petition
asking the juvenile court to exert dependency jurisdiction over
L.S. because mother’s conduct in cajoling him into repeatedly
lying created a detrimental environment for the child, placing
him at risk of serious harm and damage and thereby rendering
jurisdiction appropriate under Welfare and Institutions Code
section 300, subdivision (b).
       Mother denied ever encouraging L.S. to lie.
       On August 29, 2019, the juvenile court held a contested
jurisdictional and dispositional hearing. The court sustained the
sole allegation in the petition, declared L.S. to be a dependent,
found father to be nonoffending, and removed L.S. from mother’s
custody. The court ordered the Department to provide father (as
the parent having physical custody of L.S.) with family
maintenance services, and to provide mother with enhancement
services.
       On May 6, 2020, mother filed a notice of appeal from the
August 2019 jurisdictional and dispositional orders. That appeal
was dismissed on June 15, 2020.
       On December 11, 2020, the juvenile court held a contested
hearing on whether to terminate jurisdiction under section 364,
the section applicable when a child remains in the custody of one
of his parents. The court terminated jurisdiction, with
instructions to prepare an order awarding father full legal and



                                3
physical custody of L.S., with mother to have the right to
unmonitored visitation twice a week for two hours per visit.
       On March 24, 2021, mother filed a notice of appeal
purporting to appeal from the order terminating jurisdiction as
well as the August 2019 jurisdictional and dispositional hearings.
                            DISCUSSION
       In her letter brief, mother makes what boil down to two
arguments.
       First, mother argues that the juvenile court’s August 2019
jurisdictional and dispositional orders are invalid because (1) she
was not permitted to cross-examine the social workers, and this
was prejudicial because, in her view, it is well documented that
social workers regularly perjure themselves when filing their
written reports; (2) her appointed counsel was constitutionally
ineffective for not insisting upon cross-examining the pertinent
social workers; and (3) there was insufficient evidence to support
the juvenile court’s jurisdictional and dispositional findings.
       It is too late for mother to raise these arguments. Where a
parent had an opportunity to contest the juvenile court’s
jurisdictional and dispositional orders in a prior appeal, the
parent is barred from doing so in a subsequent appeal. (Steve J.
v. Superior Court (1995) 35 Cal.App.4th 798, 811; In re Matthew
C. (1993) 6 Cal.4th 386, 393, superseded by statute on other
grounds as stated in People v. Mena (2012) 54 Cal.4th 146, 156-
157; Dwayne P. v. Superior Court (2002) 103 Cal.App.4th 247,
259.) That is because, by the time of the subsequent appeal, the
jurisdictional and dispositional orders have become final; the
doctrine of res judicata bars nearly all collateral attacks on them.
(Matthew C., at p. 393; Steve J., at p. 811.) Here, mother had the
opportunity to appeal the August 2019 jurisdictional and



                                 4
dispositional orders; indeed, she did appeal them, but that appeal
was dismissed. Those orders are final now, and mother may not
collaterally attack them.
       The doctrine of res judicata does not bar a collateral attack
on the ground that the prior order was void—that is, when the
juvenile court lacked “fundamental jurisdiction” over the subject
matter or the parties involved. (People v. American Contractors
Indemnity Co. (2004) 33 Cal.4th 653, 661; Pacific Mutual Life Ins.
Co. v. McConnell (1955) 44 Cal.2d 715, 725.) However, none of
mother’s claims—that she was denied due process because she
was not permitted to cross-examine the social workers, that her
appointed counsel was ineffective, or that the evidence was
insufficient—call into question the juvenile court’s fundamental
jurisdiction. (See Ingrid E. v. Superior Court (1999) 75
Cal.App.4th 751, 756-757 [right to due process during
dependency proceedings includes right to cross-examine
witnesses]; Johnson v. E-Z Ins. Brokerage, Inc. (2009) 175
Cal.App.4th 86, 99 [denial of due process due to lack of a
contested hearing, and not following the prescribed procedures,
does not deprive a court of fundamental jurisdiction].)
       Second, mother argues that her appointed counsel on
appeal was ineffective because she did not inform mother that
she was going to file a Phoenix H. brief until the brief was
already filed. The record is to the contrary. (Declaration of Atty.,
¶ 3.) To the extent mother wishes to supplement the record with
additional facts, that is beyond the scope of what we may
consider on appeal. In any event, we conclude that any
ineffectiveness was not prejudicial to mother because, as we have
concluded from considering mother’s arguments and
independently reviewing the record, appellate counsel is correct



                                 5
that there is no basis to challenge the juvenile court’s order
terminating jurisdiction over L.S.
                           DISPOSITION
      The juvenile court’s orders are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




——————————————————————————————
LUI , P. J.,           CHAVEZ, J.,            HOFFSTADT, J.




                               6